DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WASEDA et al. (US 2019/0017589 A1) in view of YUGI (US 2019/0011039 A1).
Regarding claim 1, WASEDA (see Figs. 1 and 5) discloses a planetary gear support shaft (100b) provided in a shaft hole (30) of a planetary gear to support the planetary gear, the planetary gear support shaft (100b) comprising: a body being a tubular steel pipe with two open ends; and a pair of lid bodies (120) that block opening portions at the two ends of the body, wherein the body has an in-flow hole (260) that allows lubricating oil to flow into a hollow portion between the pair of lid bodies and an out-flow hole (280) through which the lubricating oil is supplied from the hollow portion into the shaft hole.
WASEDA fails to disclose the planetary gear being disposed between an internal gear and an external gear supported coaxially so as to be rotatable relative to each other.
YUGI shows a planetary gear mechanism wherein the planetary gear (20) is disposed between an internal gear (10) and an external gear (40) supported coaxially so as to be rotatable relative to each other.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, for the planetary gear of WASEDA to be disposed between an internal gear and an external gear supported coaxially so as to be rotatable relative to each other, taught by YUGI, as this is the standard arrangement of planetary gear systems in the art.
Regarding claim 2, the combination of WASEDA- YUGI discloses the pair of lid bodies are each a thin plate made of metal (see paragraph [0022] of WASEDA), each the thin plate being thinner than a wall thickness of the body.
Regarding claim 3, the combination of WASEDA- YUGI discloses an outer peripheral portion of the lid bodies (@ 180) is fitted with an annular groove (270) in an inner peripheral surface of the body.
Regarding claim 5, the combination of WASEDA- YUGI discloses the lid bodies are fixed to the body by clinching an axial end surface of the body (see Fig. 6 of WASEDA). 
Regarding claim 6, the combination of WASEDA- YUGI (see Figs. 3 and 4 of WASEDA) discloses the body includes stepped surfaces (340) provided at the opening portions at the two ends and provided by a notch (270), the stepped surfaces being provided between the notch and an inner peripheral surface (@220) of the hollow portion; and an end portion (@ 180) of the lid bodies (120) on an outer peripheral side is disposed to face the stepped surfaces (340). 
Regarding claim 7, the combination of WASEDA- YUGI a planetary gear device comprising: an internal gear (YUGI, 10) and an external gear (YUGI, 40) supported coaxially so as to be rotatable relative to each other; a planetary gear (WASEDA, 26) disposed between the internal gear and the external gear; a carrier (WASEDA, 40) that supports the planetary gear so as to be rotatable and revolvable; and a roller bearing (WASEDA, 10) that allows the planetary gear to rotate smoothly, wherein: the carrier .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659